JOHN HANCOCK BOND TRUST CLASS R4 SHARES DISTRIBUTION PLAN PURSUANT TO RULE 12b-1 As of June 26, 2013 WHEREAS, John Hancock Bond Trust (the “Trust”) is an open-end management investment company registered under the Investment Company Act of 1940, as amended (“1940 Act”), and offers for public sale shares of beneficial interest in several series (each series a “Fund”); WHEREAS, the shares of beneficial interest of each Fund are divided into one or more classes, one of which is designated Class R4, as applicable; WHEREAS, the Trust desires to adopt a plan pursuant to Rule 12b-1 under the 1940 Act for the Class R4 shares, and the Board of Trustees has determined that there is a reasonable likelihood that adoption of said plan will benefit the Class R4 and its shareholders; and WHEREAS, the Trust has entered into a Distribution Agreement with John Hancock Funds, LLC (“John Hancock”) pursuant to which John Hancock has agreed to serve as Distributor of the Class R4 shares of the Funds of the Trust; NOW, THEREFORE, the Trust, with respect to the Class R4 shares, hereby adopts this Plan
